DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 06/02/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
No amendments to independent claims by the Applicant. 
Amendments to dependent claims 3 and 15 by the Applicant, to which the Examiner will respond accordingly, below.
With respect to the 35 USC § 101 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception without significantly more. The Office Action asserts that independent claims 1, 8, and 15 are directed towards the abstract idea grouping of organizing human activity. Specifically, the Office Action asserts that the independent claims are a process that covers managing interactions between people including following rules or instructions but for the recitation of generic computer processes. Applicant respectfully submits that the claims are directed to eligible subject matter under 35 U.S.C. § 101.

Step 2A - Prong 1 

The Office Action states that the claims are directed to the abstract idea of organizing human activity, specifically because the claims cover methods of organizing human activity. Applicant respectfully notes in response that the MPEP § 2106.04(a) recites "certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II)" and further states that (emphasis added) "this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3)." 

[1] Applicant notes that the Office fails to state which subgrouping of "organizing human activity" the claims allegedly fall under and submit that the elements of the claims of the present application do not fit within any of the subgroupings listed by the MPEP. 

[2] Specifically, Applicant submits that the elements of the claims do not cover fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people, and therefore also do not fall within the abstract idea of organizing human activity and are therefore eligible under the Step 2A - Prong 1 analysis. 

[3] Furthermore, Applicant submits that the claims do not fall within the category of organizing human activity at least because the limitation of "broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language; interpreting, by each of the plurality of language nodes, the new word into a particular language; and adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger" does not fall within the grouping of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. 

[4] Because the claims do not fall within the above grouping, and thus do not fall within the category of organizing human activity, the claims are not directed to an abstract idea. Therefore, the claims recite patent eligible subject matter under the Step 2A - Prong 1 analysis according to the 2019 PEG. Accordingly, withdrawal of the rejection of the claims under 35 U.S.C. § 101 is respectfully requested. 

[5] Furthermore, Applicant notes that dependent claims 7 and 14 recite the elements of "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes" and submit that these elements do not fall within any of the subgroupings listed above by the MPEP for falling within the category of organizing human activity.
Examiner response to Arguments:
Applicant's arguments filed on 06/02/2022 have been fully considered but they are not persuasive. 



[Arguments (as labeled above):]
[1]-[2]: Applicant notes that “Office fails to state which subgrouping of "organizing human activity"” and submits that “the elements of the claims of the present application do not fit within any of the subgroupings listed by the MPEP.” 
The Examiner notes that claims have been examined following the Manual of Patent Examining Procedure (MPEP) - Latest Revision June 2020. Therefore, all references herein will be directed to the MPEP. 
Also, the Examiner respectfully disagrees with the arguments above and notes that the subgrouping of “organizing human activity” to which the claims fall under is: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). For example, in the independent claims, the limitations of “determining…,” “broadcasting…,” “interpreting…,” and “adding…” relate to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as follows:
Independent claims limitations:
“determining…”: a human based on data (i.e., new words) received from another human, determining if said received data is/are added (e.g., written on paper) to a first language node (i.e., category or list). 
“broadcasting…”: a human based on data (i.e., new words) received from another human, requesting (e.g., via speech or written text) to other human(s) the interpretation of said received data (i.e., new words) using multiple categories or languages
“interpreting…”: a human based on data (i.e., new words) received from another human, translating said received data (i.e., new words) in each of the other categories or languages; 
“adding…”: a human based on data (i.e., new words) received from another human, adding said received data (i.e., new words) to a dictionary or list (e.g., writing in paper).
Here, the Examiner notes that all limitations fall under “managing personal behavior and/or interactions between people” (e.g., following rules or instructions).

Please see detailed analysis below (Prong One) for more details on how the Examiner understands the features/aspects of the as drafted claimed invention can be performed by a human with a pen and paper (i.e., “organizing human activity”: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).
[3]-[4]: Applicant notes that “submits that the claims do not fall within the category of organizing human activity at least because the limitation of "broadcasting…”; “interpreting…”, “adding…”" does not fall within the grouping of fundamental economic principles or practices, commercial or legal interactions, managing personal 10 behavior, and relationships or interactions between people..” and that “the claims are not directed to an abstract idea. Therefore, the claims recite patent eligible subject matter under the Step 2A - Prong 1…”
The Examiner respectfully disagrees with the arguments above. Please see detailed analysis below (Prong One) for more details on how the Examiner understands the features/aspects of the as drafted claimed invention can be performed by a human with a pen and paper (i.e., “organizing human activity”: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).

Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. 
“Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."”
“An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis.”

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a human organizing of activity (which can be performed by a human with pen and paper). 
More specifically, similar to what was discussed in the Non-Final Rejection mailed on 03/02/2022: 
The limitations of “determining…”, “broadcasting…”, “interpreting…”, “interpreting…”, and “adding…” as drafted cover a human organizing of activities. More specifically, a human based on: data being received (i.e., new words) and determining said received data (i.e., new words) are added to a first language category or list (i.e., node); requesting (e.g., via speech or written text) to other human(s) the interpretation of said received data (i.e., new words) using other categories or languages; translating said received data (i.e., new words) in each of the other categories or languages; and adding said received data (i.e., new words) to a dictionary or stored list.
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPEP 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
 [5]: Applicant notes that “Applicant notes that dependent claims 7 and 14 recite the elements of "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes" and submit that these elements do not fall within any of the subgroupings listed above by the MPEP for falling within the category of organizing human activity.” 
However, the Examiner respectfully disagrees with the arguments above. Please refer to analysis above for the independent claims, and below for claims 7 and 14 (as presented in the Office Action mailed on 03/02/2022):
Claims 7 and 14 recite wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes.
With respect to claims 7 and 14, the claims relate to an action. This reads on a human based on a stored list (e.g., written on a piece of paper) (i.e., dictionary ledger) that is shared with other humans in different categories or languages (i.e., language nodes), wherein the stored list(s) (e.g., written on a piece of paper) shared with other human(s) corresponding to the one or more categories or languages are stored in the same physical place (e.g., library) (i.e., distributed blockchain data structure). No additional limitations are present. 	

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1-4, 8-11, and 15-18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim (KR 20110088776) in view of Waibel (U.S. Patent Pub. No. 2009/0281789). Claims 5, 12, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim and Waibel, and further in view of Etzioni (U.S. Patent Pub. No. 2009/0132233). Claims 6, 7, 13, 14, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim and Waibel, and further in view of Davis (U.S. Patent No. 9,619,466). 

[1] However, Applicant respectfully submits in response that no combination of the cited references can be used to establish a prima facie case of obviousness against the claims of the present application under 35 U.S.C. § 103 because the cited references, individually or in combination, do not teach or suggest every element and limitation of independent claim 6 of the present application. For example, the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claim 6 of the present application: "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger." 
[2] In the rejection of independent claims 1, 8, and 15 the Office Action at page 11 relies on Waibel at paragraph [0057] for teaching "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger." Applicant disagrees, at least because the cited portions of Waibel describe adding each interpretation of the new word to a separate lexicon and fail to describe adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, as claimed. 
[3] Specifically, the Office Action at page 11 relies on Waibel's recognition lexicon for teaching the claimed dictionary ledger. However, Applicant notes that Waibel describes multiple recognition lexicons, one for each language / language module. Applicant notes that the cited portions of Waibel, as well as at paragraphs [0012 and 0013], describe adding a new word in each language in each of the lexicons. Applicant submits that the cited portions of Waibel fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less within the same entry of a dictionary ledger. 
[4] Accordingly, Applicant respectfully submits that the cited portions of Waibel fail to teach or suggest "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger," as recited in the claims. 

The Cited References Fail To Teach Or Suggest Dependent Claims 7 And 14 
In the rejection of dependent claims 7 and 14 the Office Action at page 21 relies on Davis at Figure 1 and column 5, lines 6-16, for teaching "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes." 
[5] Applicant disagrees, at least because the cited portions of Davis fail to describe a blockchain, much less that a dictionary ledger is a local instance of a distributed blockchain data structure that is shared by the first language node and multiple other language nodes, as claimed. 
The cited portions of Davis state: 
In an example, translation logic 110, 112 is preferably configured as a dynamic link library having access to a database that includes a plurality of languages. In a preferred embodiment, one example of an acceptable dynamic link library and database of languages is provided by Babblefish.com a division of IMMS corporation of 10 Kimberly Road, Hampstead, N.H. 03841. Preferably, the dynamic link library is configured to translate received text into a preferred language selected by users when the preferred language is included in the library of languages in the language database. 

Here, the cited portions of Davis describe a dynamic link library but make no mention at all of a blockchain. 
[6] Applicant submits that a dynamic link library, or a shared library, does not teach or suggest a blockchain, at least because a dynamic link library is well known in the art and is functionally different from a blockchain as claimed. 
[7] Furthermore, Applicant submits that the cited portions of Davis fail to describe a dictionary ledger that is a local instance of a distributed blockchain data structure, much less one that is shared by the first language node and multiple other language nodes, as claimed. Accordingly, Applicant respectfully submits that the cited portions of Davis fail to teach or suggest "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes," as recited in the claims. 

The Cited References Fail To Teach Or Suggest Dependent Claim 3 
As explained above, the Office Action at page 11 relies on Waibel at paragraph [0057] for teaching "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger." 
[8] However, Applicant submits that the cited portions of Waibel fail to teach or suggest the added elements of "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word" as recited in the amended claim, at least because the cited portions of Waibel fail to describe multiple language nodes adding a new word and interpretations of the word to a single dictionary ledger, as claimed. 
[9] Applicant notes that the cited portions of Waibel, as explained above, fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less doing so by multiple language nodes, which the cited portions of Waibel also fail to describe. While Waibel does describe multiple language modules (which each include a different lexicon), 
[10] Applicant submits that the cited portions of Waibel fail to describe such language modules as performing the adding of a new word to the lexicon. Further, Waibel fails to describe multiple language modules adding a new word and one or more of its interpretations to a single dictionary ledger. 
[11] Accordingly, Applicant respectfully submits that the cited portions of Waibel fail to teach or suggest "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word," as recited in the amended claim. 
[12] Because the cited references, individually or in combination, do not teach or suggest every element and limitation of the independent claims of the present application, no combination of only the cited references can be used to establish a prima facie case of obviousness against the independent claims of the present application under 35 U.S.C. § 103. 
[13] Therefore, independent claims 1, 8, and 15 are allowable. Claims 2-7, 9-14, and 16-20 depend on claim 1. 
[14] Therefore, claims 2-7, 9-14, and 16-20 are allowable. Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn. Applicant believes this reply is fully responsive to all outstanding issues and places this application in condition for allowance. Thus, Applicant respectfully requests a favorable action in the form of an issuance of a Notice of Allowance.


Examiner response to Arguments:
Applicant's arguments have been considered but are not persuasive. 
[Arguments (as labeled above):]
[1]: Applicant notes that “no combination of the cited references can be used to establish a prima facie case of obviousness against the claims of the present application under 35 U.S.C. § 103 because the cited references, individually or in combination, do not teach or suggest every element and limitation of independent claim [1] of the present application. For example, the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claim [1] of the present application: "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger."” 
However, the Examiner respectfully disagrees, as mentioned in the Office Action mailed on 03/02/2022,  Kim et al. does not explicitly disclose but Waibel et al. discloses:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger ( see ¶ [0057] of Waibel et al.: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word [i.e., new word] is added to this recognition lexicon [i.e., dictionary ledger: library, list, etc.] 20 along with the pronunciation(s) [i.e., one or more interpretations of the new word] given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).

[2]: Applicant notes that “at least because the cited portions of Waibel describe adding each interpretation of the new word to a separate lexicon and fail to describe adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, as claimed.”
The examiner respectfully disagrees, as mentioned in the Office Action, and re-inserted in the response to argument [1] above, Waibel et al. discloses a word (i.e., new word) being inserted along with its pronunciation (i.e., interpretation) to a single lexicon (i.e., dictionary ledger) as disclosed in [0057] citation (below), not to a separate lexicon as pointed out by Applicant. 
[0057]: “The word [i.e., new word] is added to this recognition lexicon [i.e., single dictionary ledger] 20 along with the pronunciation(s) [i.e., one or more interpretations of the new word] given by the dictionary.”

[3]-[4]: Applicant notes that “Waibel describes multiple recognition lexicons, one for each language / language module. Applicant notes that the cited portions of Waibel, as well as at paragraphs [0012 and 0013], describe adding a new word in each language in each of the lexicons. Applicant submits that the cited portions of Waibel fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less within the same entry of a dictionary ledger.”
The Examiner respectfully disagrees and notes that the claim rejection is not relying on paragraphs [0012-0013] mentioned by the Applicant. In this case, as mentioned in the Office Action, and re-inserted in the response to arguments [1]-[2] above, Waibel et al. discloses in one of the embodiments ([0057]) a word (i.e., new word) being inserted along with its pronunciation (i.e., interpretation) to a lexicon (i.e., dictionary ledger) 
[5]: Regarding 103 rejections of claims 7 and 14, Applicant notes that “at least because the cited portions of Davis fail to describe a blockchain, much less that a dictionary ledger is a local instance of a distributed blockchain data structure that is shared by the first language node and multiple other language nodes, as claimed.”
The examiner respectfully disagrees, as mentioned in the Office Action, Davis et al. discloses a translation logic configured as a dynamic link library (i.e., dictionary ledger: translation logic library) having access to a database (i.e., distributed blockchain data structure) that includes a plurality of languages (i.e., associated with plurality of language nodes) (see Fig. 1 and Col. 5, lines 6-16 of Davis et al.).
Col. 5, lines 6-16: In an example, translation logic 110, 112 is preferably configured as a dynamic link library having access to a database that includes a plurality of languages. In a preferred embodiment, one example of an acceptable dynamic link library and database of languages is provided by Babblefish.com a division of IMMS corporation of 10 Kimberly Road, Hampstead, N.H. 03841. Preferably, the dynamic link library is configured to translate received text into a preferred language selected by users when the preferred language is included in the library of languages in the language database.

[6]: Applicant notes that “a dynamic link library, or a shared library, does not teach or suggest a blockchain, at least because a dynamic link library is well known in the art and is functionally different from a blockchain as claimed.” 
The examiner respectfully disagrees, the claim as drafted has been examined under broadest reasonable interpretation and the blockchain has been interpreted as a way of saving data in a network (i.e., a database as disclosed in Davis et al. and discussed above). Also, the Examiner notes that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
[7]: Applicant notes that “the cited portions of Davis fail to describe a dictionary ledger that is a local instance of a distributed blockchain data structure, much less one that is shared by the first language node and multiple other language nodes, as claimed. Accordingly, Applicant respectfully submits that the cited portions of Davis fail to teach or suggest "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes," as recited in the claims.”
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually (i.e., Davis et al.), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that the rejection of claims 7 and 14 relies on Kim et al. in combination with Waibel et al. and Davis et al; where the limitations of claims 1 and 8 are taught by Kim et al. in combination with Waibel et al. as already discussed. Hence, the distributed ledger is interpreted to be taught in Davis et al. as the translation logic library that has access to a database (i.e., local instance of a distributed blockchain) with a plurality of languages (see Col. 5, lines 6-16 citation above).

[8] Regarding 103 rejections of claim 3, Applicant notes that “the cited portions of Waibel fail to teach or suggest the added elements of "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word" as recited in the amended claim, at least because the cited portions of Waibel fail to describe multiple language nodes adding a new word and interpretations of the word to a single dictionary ledger, as claimed. 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually (i.e., Waibel et al.), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner notes that claim 3 is rejected in view of Kim et al. in combination with Waibel et al. Also, the Examiner notes that the insertions to the amended claim 3 "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word", have been already taught by Kim et al. Please refer to claim mapping in view of Kim et al. in combination with Waibel et al., below.

Kim et al. in combination with Waibel et al. teach the limitations as in claim 1. 
Kim et al. further teaches:
3. (Currently Amended) The method of claim 1, further comprising synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”),

Waibel et al. further teaches:
wherein adding the new word to the entry in the dictionary ledger is performed by the first language node (see ¶ [0032 and 0056-0057]: “[0032] This allows the user to add new words to the system [i.e., first language node] when the user has no knowledge of the other language. In an embodiment, the system is further configured to transmit any new vocabulary inputted by a user [i.e., adding new word to dictionary ledger: vocabulary/lexicon] to a community of users. This data is collated and dictionaries are automatically generated which can then be downloaded by any user. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. […] [0057] To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”), and 
wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word (see ¶ [0032 and 0056-0057]: Here, addition of the interpretations of the new word to the dictionary ledger [i.e., vocabulary/lexicon] are analogous to the “dictionaries automatically generated” by the system (for different users/languages) as disclosed in [0032] above).

[9]: Applicant notes that “the cited portions of Waibel, as explained above, fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less doing so by multiple language nodes, which the cited portions of Waibel also fail to describe.”
The Examiner respectfully disagrees. As discussed in the response to arguments [3]-[4] and [8], the Examiner acknowledges that Kim et al. in combination with Waibel et al. teach the limitations of adding a new word and one or more of its interpretations [i.e., pronunciation/translation] to a single dictionary ledger [i.e., vocabulary/lexicon] and disclosed in Waibel et al. [0056-0057] citations above.
[10] Applicant submits that the cited portions of Waibel fail to describe such language modules as performing the adding of a new word to the lexicon. Further, Waibel fails to describe multiple language modules adding a new word and one or more of its interpretations to a single dictionary ledger. 
[11]-[12]: Please refer to responses to arguments [8]-[10], above.
[13]-[14]: Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.









Claim Rejections - 35 USC § 101
Claims 1-5, 7-12, and 14-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 8, and 15 recite a method/apparatus/computer program product for multilingual simultaneous interpretation using a distributed ledger, the method comprising: determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language; broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language; interpreting, by each of the plurality of language nodes, the new word into a particular language; and adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger. 
The limitations of “determining…”, “broadcasting…”, “interpreting…”, “interpreting…”, and “adding…” as drafted cover a human organizing of activities. More specifically, a human based on: data being received (i.e., new words) and determining said received data (i.e., new words) are added to a first language category or list (i.e., node); requesting the interpretation of said received data (i.e., new words) using other categories or languages; translating said received data (i.e., new words) in each of the other categories or languages; and adding said received data (i.e., new words) to a dictionary or stored list.
This judicial exception is not integrated into a practical application because for example: in [0064] of the as filed specification, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 2, 9, and 16 recite wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages.
With respect to claims 2, 9, and 16, the claims relate to an action. This reads on a human categorizing words by language under each language node (i.e. category) and translating each of the words in the plurality of languages (i.e. categories). No additional limitations are present. 	
Claim 3 recite synchronizing the first language node with the interpretations of the new word in the dictionary ledger, wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word.
With respect to claims 3, the claim relates to an action. This reads on a human managing/organizing (e.g., writing on a piece of paper) the first language category (e.g., list) with new words provided by a another human and their corresponding translation(s) provided by another human(s). No additional limitations are present. 	
Claims 10, and 17 recite synchronizing the first language node with the interpretations of the new word in the dictionary ledger.
With respect to claims 10, and 17, the claims relate to an action. This reads on a human managing the first language category and the translations at the same time (e.g., more than one human may perform these tasks). No additional limitations are present. 	
Claims 4, 11, and 18 recite determining whether the new word in the first language exists in the dictionary ledger; and creating a new entry in the dictionary ledger for the new word in the first language.
With respect to claims 4, 11, and 18, the claims relate to an action. This reads on a human determining if the received data (i.e., new words) are present in the dictionary and if not, adding them to it.
This judicial exception is not integrated into a practical application because for example: in [0062] and [0064] of the as filed specification, “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.” and “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 5, 12, and 19 recite receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
With respect to claims 5, 12, and 19, the claims relate to an action. This reads on a human based on data being received (i.e., string) and translating said received data (i.e., string) into each of the other categories or target languages; and said human sending said translation(s) to another human. 
This judicial exception is not integrated into a practical application because for example: in [0028] and [0064] of the as filed specification, “In the system of Figure 1, for example, all the multilingual interpretation server (101), and the multilingual interpretation client (103) are implemented to some extent at least as computers.” and ““These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…””
Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 7 and 14 recite wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes.
With respect to claims 7 and 14, the claims relate to an action. This reads on a human based on a stored list (i.e., dictionary) that is shared by each of the language nodes (or categories). No additional limitations are present. 	
Claims 15-20 are also rejected under 35 U.S.C. 101 because they are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [0008] and [0060] of the as filed Specification, the term “computer readable medium” is not defined as to what the scope of the term is meant to encompass, but the term “computer readable storage medium” is defined as “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk,…”. Hence, one of ordinary skilled in the art can interpret the term of “computer readable medium” to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).
The Applicant’s Specification presents a broad definition as to what the “computer readable medium” covers. However, the Applicant’s as filed Specification is silent in the definition of the “computer readable medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: “non-transitory machine readable medium” or “non-transitory computer readable storage medium” if claim language was a misspelling error. Such example terminology has been also found in the Official Gazette 1851 OG 212.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) as applied to claims 1, 8, and 15 above, and further in view of Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.).

As to independent claims 1, 8, and 15, Kim et al. teaches a method of multilingual simultaneous interpretation using a distributed ledger  (see ¶ [0005]: “The object of the invention is to provide the real-time multi-lingual simultaneous interpretation and the same time translation terminal in which to solve the above-described problem, it is created and various nationalities of some users simultaneously smoothly can talk on a real time basis and In addition the manufacturing cost can be remarkably decreased because one substitution library is equipped in the memory unit and the translational processing inside can be moreover improved.”), the method comprising:
determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language (see ¶ [0006, 0009, and 0010]: “…the input unit (110) in which the
first user language is inputted to the terminal or it converts into wireless transmission-reception data so that it transmit this with the terminal if the translation engine section (140), received through the wireless reception part to voice or the text base and the first user language inputted through the input unit. […] Moreover, the input unit (110) is made with micro and the part of converting text (170) converting the voice information of the first user language inputted through the microphone into the text is equipped. […] Moreover, the input unit (110) comprises the first user language to the keypad enabling to input to the text base.” Here, a new word is interpreted as analogous to the input first user language from Kim et al.);
broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language (see ¶ [0033-0034]: “[…] it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And the relay is data converted and the radio frequency (150) of the first terminal (10a) is translated by the translation engine section (140) of the first terminal (10a) it wirelessly transmits. […] In the meantime, the relay wirelessly is received consisting of Chinese, Japanese, and the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e). As to the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e), the Frenchman and German hold the radio frequency (150) of the first terminal (10a) transmits a message. Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) receives using the substitution library stored in the memory unit (130) in which the translation engine section (140) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) is built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e).”);
interpreting, by each of the plurality of language nodes, the new word into a particular language (see ¶ [0033-0034] citation in previous limitation: “[…] Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e)”); 
However, Kim et al. does not explicitly teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger 
Waibel et al. does teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger ( see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. and Waibel et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teachings of Waibel et al. of adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

Regarding claims 2, 9, and 16, Kim et al. further teaches wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages (see ¶ [0033 and 0036]: “… Then, it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And […] Then, the second user language, inputted to the input unit (110) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) using the substitution library in which the translation engine section (140) of the second, 3, 4, 5 terminals.”).

Regarding claim 3, Kim et al. in combination with Waibel et al. teach the limitations as in claim 1. 
Kim et al. further teaches:
(Currently Amended) The method of claim 1, further comprising synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”),
Waibel et al. further teaches:
wherein adding the new word to the entry in the dictionary ledger is performed by the first language node (see ¶ [0032 and 0056-0057]: “[0032] This allows the user to add new words to the system [i.e., first language node] when the user has no knowledge of the other language. In an embodiment, the system is further configured to transmit any new vocabulary inputted by a user [i.e., adding new word to dictionary ledger: vocabulary/lexicon] to a community of users. This data is collated and dictionaries are automatically generated which can then be downloaded by any user. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. […] [0057] To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”), and 
wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word (see ¶ [0032 and 0056-0057]: Here, addition of the interpretations of the new word to the dictionary ledger [i.e., vocabulary/lexicon] are analogous to the “dictionaries automatically generated” by the system (for different users/languages) as disclosed in [0032] above).
Kim et al. and Waibel et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teachings of Waibel et al. of wherein adding the new word to the entry in the dictionary ledger is performed by the first language node and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

Regarding claims 4, 11, and 18, Kim et al. further teaches all of the limitations as in claims 1, 8, and 15, above.
However, Kim et al. does not explicitly teach:
 wherein the determining, by the multilingual interpretation server, that the new word has been added to the first language node, the first language node corresponding to the first language includes:
determining whether the new word in the first language exists in the dictionary ledger;
and creating a new entry in the dictionary ledger for the new word in the first language.

Waibel et al. does teach:
 wherein determining, by the multilingual interpretation server, that the new word has been added to the first language node, the first language node corresponding to the first language includes (see ¶ [0006, 0009, and 0010] citations as in claims 1, 8, and 15):
determining whether the new word in the first language exists in the dictionary ledger (see ¶ [0012], [0056], and [0057]: “The method includes adding a new word in the first language to a first recognition lexicon of the first language and associating a description with the new word, wherein the description contains pronunciation and word class information. The new word and description are then updated in a first machine translation module associated with the first language. The first machine translation module contains a first tagging module, a first translation model and a first language module, and is configured to translate the new word to a corresponding translated word in the second language. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. Each entry also contains a description of each word-pair in both languages. This will allow the user to select the appropriate translation of the word, even if they have no knowledge of the target language. If the new word is contained within the external dictionary (step 51), the system displays a list of alternative translations of the word with a description of each (step 52). If the user selects one of the predefined translations from the dictionary (step 53), then user can verify the pronunciation and other information provided by the dictionary (step 53a), and the edit it if necessary. The new word is then added to the active system vocabulary. ”);
and creating a new entry in the dictionary ledger for the new word in the first language (see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. and Waibel et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teachings of Waibel et al. of determining whether the new word in the first language exists in the dictionary ledger and creating a new entry in the dictionary ledger for the new word in the first language which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

Regarding claims 10 and 17, Kim et al. further teaches synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”).

 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) as applied to claims 1, 8, and 15 above, and further in view of Etzioni; Oren (US 20090132233 A1; hereinafter referred to as Etzioni et al.).
Regarding claims 5, 12, and 19, Kim et al. in combination with Waibel et al. teaches all of the limitations as in claims 1, 8, and 15, above.
However, Kim et al. in combination with Waibel et al.  does not explicitly teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages  
generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and  
sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
Etzioni et al. does teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages (see ¶ [0008] and [0034]: “The following discusses a novel approach to lexical translation based on the use of a translation graph, which displays words (or phrases) in a plurality of different languages. […] FIG. 12 is a functional block diagram of an exemplary conventional personal computer (PC) that is usable as any of a client computer for input of a search query word in a language, to initiate traversing the translation graph and searching a collection of data, or a PC (e.g., a server) that creates the translation graph, or a PC (likely another server) that carries out the search of the collection of data on the network--such as the Internet.”);
generating a simultaneous multilingual interpretation of the string in the plurality of target languages see ¶ [0008] and [0034] citations in limitation above: “a translation graph, which displays words (or phrases) in a plurality of different languages. […] a PC (e.g., a server) that creates the translation graph.”).
sending, to the client, the multilingual interpretation of the string in the plurality of target languages (see ¶ [0008] and [0034] citations as in limitations above and [0101]: “FIG. 12 illustrates details of a functional block diagram for an exemplary computing device 200, which can be employed for a user computing device to implement a search on a network, such as the Internet, or can comprise a server that stores (or accesses) data to be searched, or a server that includes the translation graph that is accessed to determine wordnodes having a corresponding wordsense to a word in a language input by a user. The computing device can be a typical personal computer, but can take other forms. For example, user computing devices can be implemented as smart phones, personal data assistants, gaming machines, and many other types of network-connected logical devices that are employed for searching and accessing information on a network or on the Internet.” Here, it is interpreted that the user computing device is the client and the server (that includes the translation graph) is the server that sends back the translation information to the client (i.e., user computer device).).
Kim et al. in combination with Waibel et al.  and Etzioni et al.   are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Etzioni et al. of receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages which provides the benefit of improving the precision of translation graph traversal. ([0067], Etzioni et al.).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) as applied to claims 1, 8, and 15 above, and further in view of Davis; Joel A. et al. (US 9619466 B2; hereinafter referred to as Davis et al.).

Regarding claims 6, 13, and 20, Kim et al. teaches all of the limitations as in claims 1, 8, and 15, above.
However, Kim et al. in combination with Waibel et al. do not explicitly teach wherein the method further comprises:
providing a multilingual interpretation client application
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string
receive the simultaneous multilingual interpretation
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member
Davis et al. does teach wherein the method further comprises:
providing a multilingual interpretation client application (see Col. 1, lines 51-61 and Col. 4, lines 45-63: “The processing device is further configured to output the text messages for display in a preferred language selected by recipients of the text messages. A display device is coupled to the processing device and configured to display the text messages in the preferred language of the recipients. […] The clients 102, 104 include programming for displaying a chat window 136, 138 in which a message can be displayed.”), 
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string (see Col. 8, line 66 – Col. 9, line 21: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user. The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments. […] In the example shown in FIG. 4, User#1 has selected English as a primary language, User#2 has selected Spanish as a primary language. User #3 has selected French as a primary language, etc.”);
receive the simultaneous multilingual interpretation (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user.”); and
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments.”).
Kim et al. in combination with Waibel et al. and Davis et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Davis et al. of providing a multilingual interpretation client application that request/receive/delivers a simultaneous multilingual interpretation of a string to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member which provides the benefit of providing systems and methods for a real-time, in-line, bi-directional translation of both Instant Message and E-mail messages (Col. 12, lines 1-9, Davis et al.).

Regarding claims 7 and 14, Kim et al. teaches all of the limitations as in claims 1 and 8, above.
However, Kim et al. in combination with Waibel et al. do not explicitly teach: 
wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes 
Davis et al. does teach: 
wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes (see Fig. 1 and Col. 5, lines 6-16: “In an example, translation logic 110, 112 is preferably configured as a dynamic link library having access to a database that includes a plurality of languages. In a preferred embodiment, one example of an acceptable dynamic link library and database of languages is provided by Babblefish.com a division of IMMS corporation of 10 Kimberly Road, Hampstead, N.H. 03841. Preferably, the dynamic link library is configured to translate received text into a preferred language selected by users when the preferred language is included in the library of languages in the language database.”).
Kim et al. in combination with Waibel et al. and Davis et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Davis et al. of having the dictionary ledger as a local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes which provides the benefit of providing systems and methods for a real-time, in-line, bi-directional translation of both Instant Message and E-mail messages (Col. 12, lines 1-9, Davis et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

07/30/2022